Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The specification as originally filed does not describe the limitation:
“each of the first SRS transmission and the second SRS transmission is transmitted in different slots of the subframe”; however base claims specify the transmissions are based on a trigger, the trigger in the the specification is described in paragraph [0085] of the instant Application US 20220231823 A1 as follow:
  “In UL carrier aggregation, the SRS parameters for each carrier may be configured/signaled separately (i.e., carrier specific SRS parameters) or jointly (e.g., common parameters for all (or a subset of) carriers. SRS can be triggered by an aperiodic request or be scheduled for periodic transmission. In one embodiment, one bit is inserted in PDCCH (e.g., an UL grant) as “SRS request” bit for aperiodic SRS transmission. An aperiodic SRS request carried in PDCCH (e.g., an UL grant) can be used to trigger SRS transmissions from multiple transmit antennas and/or for multiple UL carriers. In another embodiment a code-point in existing PDCCH (e.g. UL grant) is used as an “SRS request” for aperiodic SRS transmission”.
 	And on paragraph [0052]:
 	“In a TDM embodiment, the WTRU transmits SRSs from different transmit antennas, using different subframe offsets. This may be configured by higher layers. Alternatively SRS for antenna port n (or layer n), n=0, 1, 2, . . . Nt, is transmitted in SRS subframe x, for example, satisfying mod(x, Nt)=n. Alternatively, SRS transmission may take place in the last two SC-FDMA or DFT-Spread-OFDMA symbols (alternatively, the last SC-FDMA symbol in each slot in a given SRS subframe). If two Tx antennas are used at the WTRU, then one of the SRS configuration is SRS for one antenna is transmitted in the last symbol; while the SRS for the other antenna is transmitted in the second last symbol. If four Tx antennas are used at the WTRU, then one of the SRS configuration is SRSs for two Tx antennas are transmitted in the last symbol; while the SRSs for the other two antennas are transmitted in the second last symbol”.
	There is no clear relationship of a single trigger (SRS request, or grant) that triggers different SRS transmissions in two different slots of a subframe.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24-30, 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 12, 13, 15, 16 and 18 of U.S. Patent No. 11323234 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is presented herein for ease of illustration.

Instant claims 21-36
Patented claims US 11323234 B2
21. A method for sounding reference signal (SRS) transmission performed by a wireless transmit/receive unit (WTRU), the method comprising: receiving a trigger associated with a first SRS transmission and a second SRS transmission; transmitting, based on the trigger, a first SRS transmission, wherein the first SRS transmission is transmitted during a first one or more symbols using a first SRS parameter set of a plurality of SRS parameters sets; and transmitting, based on the trigger, a second SRS transmission, wherein the second SRS transmission is transmitted during a second one or more symbols using a second SRS parameter set of the one or more SRS parameter sets, wherein each of the first SRS transmission and the second SRS transmission is transmitted in a subframe.
22. The method of claim 21, wherein each of the first SRS transmission and the second SRS transmission is transmitted in a same slot of the subframe.
23. The method of claim 21, wherein each of the first SRS transmission and the second SRS transmission is transmitted in different slots of the subframe.
24. The method of claim 21, further comprising receiving, from a network device an SRS configuration information, wherein the SRS configuration information comprises the plurality of SRS parameter sets.
25. The method of claim 21, wherein each SRS parameter set of the one or more SRS parameter sets is associated with one or more of an antenna port, an SRS periodicity value, or an SRS offset value.
26. The method of claim 21, wherein each SRS parameter set of the SRS parameter sets comprises an SRS starting position and an SRS duration.
27. The method of claim 21, wherein one or more of the first SRS transmission or the second SRS transmission is a periodic transmission or an aperiodic transmission.
28. The method of claim 21, wherein the trigger is received in an SRS request via a physical downlink control channel (PDCCH) transmission, wherein the trigger is a periodic trigger or an aperiodic trigger.
29. A wireless transmit/receive unit (WTRU) comprising: a processor configured to at least: receive a trigger associated with a first SRS transmission and a second SRS transmission; transmit, based on the trigger, a first SRS transmission, wherein the first SRS transmission is transmitted during a first one or more symbols using a first SRS parameter set of a plurality of SRS parameters sets; and transmit, based on the trigger, a second SRS transmission, wherein the second SRS transmission is transmitted during a second one or more symbols using a second SRS parameter set of the one or more SRS parameter sets, wherein each of the first SRS transmission and the second SRS transmission is transmitted in a subframe.
30. The WTRU of claim 29, wherein each of the first SRS transmission and the second SRS transmission is transmitted in a same slot of the subframe.
31. The WTRU of claim 29, wherein each of the first SRS transmission and the second SRS transmission is transmitted in different slots of the subframe.
32. The WTRU of claim 29, further comprising receiving, from a network device an SRS configuration information, wherein the SRS configuration information comprises the plurality of SRS parameter sets.
33. The WTRU of claim 29, wherein each SRS parameter set of the one or more SRS parameter sets is associated with one or more of an antenna port, an SRS periodicity value, or an SRS offset value.
34. The WTRU of claim 29, wherein each SRS parameter set of the SRS parameter sets comprises an SRS starting position and an SRS duration.
35. The WTRU of claim 29, wherein one or more of the first SRS transmission or the second SRS transmission is a periodic transmission or an aperiodic transmission.
36. The WTRU of claim 29, wherein the trigger is received in an SRS request via a physical downlink control channel (PDCCH) transmission, wherein the trigger is a periodic trigger or an aperiodic trigger.

1. A method for sounding reference signal (SRS) transmission performed by a wireless transmit/receive unit (WTRU), the method comprising: receiving, from a network device, an SRS configuration information, wherein the SRS configuration information comprises SRS parameter sets; transmitting, based on the SRS configuration information, a first SRS transmission, wherein the first SRS transmission is transmitted on a first one or more symbols of a first slot of a subframe using a first SRS parameter set of the SRS parameters sets; and transmitting a second SRS transmission, wherein the second SRS transmission is transmitted on a second one or more symbols of a second slot of the subframe using a second SRS parameter set of the SRS parameter sets.
2. The method of claim 1, wherein the first SRS transmission is associated with a first antenna port and the second SRS transmission is associated with a second antenna port.
3. The method of claim 1, wherein each SRS parameter set of the SRS parameter sets is associated with one or more of an antenna port, an SRS periodicity value, or an SRS offset value.
4. The method of claim 1, wherein each SRS parameter set of the SRS parameter sets comprises an SRS starting position and an SRS duration.
5. The method of claim 1, wherein one or more of the first SRS transmission or the second SRS transmission is a periodic transmission or an aperiodic transmission.
6. The method of claim 1, wherein the first slot is a first time slot of the subframe and the second slot is a second time slot of the subframe.
7. The method of claim 1 comprising: receiving an SRS request on a physical downlink control channel (PDCCH) transmission comprising a trigger for initiating one or more SRS transmissions; and using the received trigger to initiate the first SRS transmission and the second SRS transmission.
8. The method of claim 7, wherein the first SRS transmission is transmitted using a first SRS offset value and the second SRS transmission is transmitted using a second SRS offset value.
9. The method of claim 8 wherein the first SRS offset value is different than the second SRS offset value.
10. The method of claim 7, wherein the first SRS transmission is associated with a first antenna port and the second SRS transmission is associated with a second antenna port, and wherein the first antenna port is different than the second antenna port.
11. The method of claim 1, wherein the first slot of the subframe is same as the second slot of the subframe.
12. A wireless transmit/receive unit (WTRU) comprising a processor configured to at least: receive, from a network device, a sounding reference signal (SRS) configuration information, wherein the SRS configuration information comprises SRS parameter sets; and transmit, based on the SRS configuration information, a first SRS transmission, wherein the first SRS transmission is transmitted on a first one or more symbols of a first slot of a subframe using a first SRS parameter set of the SRS parameters sets; and transmitting a second SRS transmission, wherein the second SRS transmission is transmitted on a second one or more symbols of a second slot of the subframe using a second SRS parameter set of the SRS parameter sets.
13. The WTRU of claim 12, wherein the first SRS transmission is associated with a first antenna port and the second SRS transmission is associated with a second antenna port.
14. The WTRU of claim 12, wherein each SRS parameter set of the SRS parameter sets is associated with one or more of an antenna port, an SRS periodicity value, or an SRS offset value.
15. The WTRU of claim 12, wherein each SRS parameter set of the SRS parameter sets comprises an SRS starting position and an SRS duration.
16. The WTRU of claim 12, wherein one or more of the first SRS transmission or the second SRS transmission is a periodic transmission or an aperiodic transmission.
17. The WTRU of claim 12, wherein the first slot is a first time slot of the subframe and the second slot is a second time slot of the subframe.
18. The WTRU of claim 12, wherein the processor is further configured to at least: receive an SRS request on a physical downlink control channel (PDCCH) transmission comprising a trigger for initiating one or more SRS transmissions; and use the received trigger to initiate the first SRS transmission and the second SRS transmission.
19. The WTRU of claim 18, wherein the first SRS transmission is transmitted using a first SRS offset value and the second SRS transmission is transmitted using a second SRS offset value.
20. The WTRU of claim 12, wherein the first slot of the subframe is same as the second slot of the subframe.





	Regarding instant claim 21, instant claim 1 differs in patented claim 1 in the following:
	Instant claim 21 specifies “receiving a trigger associated with a first SRS transmission and a second SRS transmission”, whereas patented claim 1 specifies “ receiving, from a network device, an SRS configuration information, wherein the SRS configuration information comprises SRS parameter sets”. The main difference is that instant claim 21 implicitly provide for a priori  knowledge of the configuration information, and the trigger is nothing more than making active the SRS transmissions by using a trigger (SRS request, and or grant in accordance with the specification), and contrary to the patented claim that only transmit the SRS without any request or trigger. Thus, a request to transmit a given SRS is required for the SRS transmission to take place. 
	Instant claim 21 further does not specify a first slot and second slot of a subrame.
	Therefore, instant claim 21 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Regarding instant claims 22, 24, 25, 26, 27 and 28, these claims have similar subject matter as in dependent respective patented claims 1, 1, 2, 4, 5 and 7, and are subject to same rejections as discussed above with regard to instant claim 1.
	Regarding instant claim 29, instant claim 29 is directed to WTRU performing the method steps of instant claim 1, and subjected to the same deficiencies as discussed above (instant claim 1) with regard to patented claim 12.
	Regarding dependent claims  30, 32, 33, 34, 35 and 36 these claims are directed to similar limitations as in respective patented claims 12, 12, 13, 15, 16, and 18. Therefore they are rejected for similar reasons as indicated above with regard to instant claim 1.

Claims 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10298377 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Instant claims 37-40
US 10298377 B2
37. A wireless transmit/receive unit (WTRU) comprising: a processor configured to at least: receive sounding reference signal (SRS) configuration information, wherein the SRS configuration information comprises a plurality of SRS parameter sets; receive a physical downlink control channel (PDCCH) transmission, wherein the first PDCCH transmission indicates a first SRS parameter set out of the plurality of SRS parameter sets, wherein the first SRS parameter set is associated with a first carrier of a plurality of carriers and a second SRS parameter set out of the plurality of SRS parameter sets, wherein the second SRS parameter set is associated with a second carrier of the plurality of carriers; and transmit a first SRS transmission based on the indicated first SRS parameter set and a second SRS transmission based on the indicated second SRS parameter set.
38. The WTRU of claim 37, wherein the processor is configured to receive the SRS configuration information using radio resource control (RRC) signaling.
39. The WTRU of claim 37, wherein the PDCCH transmission comprises an aperiodic SRS request.
40. The WTRU of claim 39, wherein each SRS parameter set of the plurality of SRS parameter sets comprises at least one of a transmission comb, a time offset, a time duration, an SRS bandwidth, a cyclic shift, or a frequency hopping bandwidth.

1. A wireless transmit/receive unit (WTRU) comprising: a processor configured to at least: receive, using radio resource control (RRC) signaling, a sounding reference signal (SRS) configuration for one or more of a plurality of carriers, wherein the SRS configuration comprises a plurality of sets of SRS parameters associated with at least a first carrier of the plurality of carriers; receive a physical downlink control channel (PDCCH) transmission indicating a first set of SRS parameters associated with the first carrier out of the plurality of sets of SRS parameters associated with at least the first carrier of the plurality of carriers; and transmit an SRS in accordance with the indicated first set of SRS parameters on the first carrier.
2. The WTRU of claim 1, wherein the PDCCH transmission comprises an aperiodic SRS request.
3. The WTRU of claim 1 wherein the processor is further configured to transmit periodic SRS.
4. The WTRU of claim 1, wherein each of the plurality of sets of SRS parameters are associated with a respective antenna port to be used to transmit the SRS.
5. The WTRU of claim 1, wherein the processor is further configured to enable simultaneous transmission of the SRS on a plurality of antenna ports, wherein a different cyclic shift is applied to each of the plurality of antenna ports.
6. The WTRU of claim 1, wherein on a condition that a maximum transmit power is to be exceeded by the simultaneously transmission of the SRS on the plurality of carriers, the processor is configured to proportionally decrease a transmission power level on each of the plurality of carriers.
7. The WTRU of claim 1, wherein the processor is further configured to simultaneously transmit the SRS on the plurality of carriers.



	

Regarding instant claim 37, as can be clearly seen from the above table, is that instant claim 37 does not specify using an RRC for receiving the SRS configuration, and does not specify the transmission on the carrier. Instant claim 37 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Regarding instant claim 38, instant claim 38 has similar limitation as in the patented claim 1. Thus, it is rejected for similar reasons.
	Regarding instant claim 39, instant claim 39 is directed similar subject of patented claim 2. Thus, it is rejected for similar reasons.
	Regarding claim 40, claim 40 is directed to SRS parameter sets comprises at least one of a transmission comb, a time offset, a time duration, an SRS bandwidth, a cyclic shift, or a frequency hopping bandwidth. These feature are indicated as prior art feature LTE standard. See paragraph [0037].
[0037]: The following SRS parameters are defined in LTE as WTRU-specific semi-statically configurable by higher layers: i) Transmission comb, ii) Starting physical resource block assignment, iii) Duration of SRS transmission: single or indefinite (until disabled), iv) SRS configuration index I.sub.SRS for periodicity and SRS subframe offset, v) SRS bandwidth, vi) Frequency hopping bandwidth and vii) Cyclic shift.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/10/2022